In the Supreme Court of Georgia



                                     Decided: February 15, 2021


                   S21A0244. MIMS v. THE STATE.


      PETERSON, Justice.

      Nathan Mims appeals his convictions for murder and

possession of a knife during the commission of a crime for stabbing

his ex-girlfriend, Naty Ortiz-Ramos, to death.1 His sole enumeration

of error is that the evidence presented at his trial was insufficient to

sustain his convictions because the evidence showed that he could




      1 Mims killed Ortiz-Ramos in April 2014. On July 15, 2014, a Richmond
County grand jury returned an indictment charging Mims with malice murder,
felony murder, and possession of a knife during the commission of a crime.
After a March 2016 trial, a jury found Mims guilty of all three counts. The trial
court on March 18, 2016, sentenced Mims to life in prison without the
possibility of parole for malice murder, plus a five-year concurrent sentence for
the weapon charge; the felony murder count was vacated by operation of law.
Mims filed a motion for new trial on April 19, 2016, and an amended motion
on August 21, 2017. Following a hearing, the trial court denied the motion in
an order entered on March 6, 2019. Mims filed a timely notice of appeal on
March 12, 2019, appellate counsel filed an amended notice of appeal on May
22, 2020, and the case was docketed to this Court’s term beginning in
December 2020 and submitted for decision on the briefs.
not control himself and thus was not responsible for the killing. But

the jury was not required to believe his explanation of Ortiz-Ramos’s

killing; the evidence was sufficient to convict him, so we affirm.

     The evidence taken in the light most favorable to the verdict

showed the following. Mims physically and emotionally abused

Ortiz-Ramos over the course of their relationship, which began in

2011. After Ortiz-Ramos broke up with Mims in March 2014, he

threatened to kill her. On April 27, 2014, Mims visited Ortiz-Ramos

in her Richmond County apartment. After falling asleep that night,

Ortiz-Ramos’s roommate awoke to Ortiz-Ramos’s screams for help.

The roommate found Ortiz-Ramos lying on the floor with Mims

straddled on top of her, punching her in the face. Ortiz-Ramos was

barely conscious, looked like a rag doll, and was moaning. The

roommate retrieved a cell phone, called 911, and when she returned,

saw Mims stabbing Ortiz-Ramos with a knife. Responding law

enforcement officers were unable to resuscitate Ortiz-Ramos. She

had been stabbed 37 times, including one stab that punctured the

front of her heart, and one that punctured her left lung. Mims, who

                                  2
was still at Ortiz-Ramos’s apartment when sheriff’s deputies

arrived, admitted stabbing her and acknowledged that he did not

need to stab her to defend himself, that he continued to hit and stab

her even after she was incapacitated, that Ortiz-Ramos’s roommate

and children asked him to stop, and that he could have and should

have left. At trial, Mims testified that on the night Ortiz-Ramos

died, she “went into a rage” and came at him with a knife. He

claimed that he “panicked” and “went into an unconscious state of

fear” and that he did not stab her intentionally but rather out of

“instinct” and “panic” and because he feared for his life.

     Mims’s sole enumeration of error is that the evidence was

insufficient to convict him. In support of that claim, he relies on his

testimony that he was not in control of his actions when he beat and

stabbed Ortiz-Ramos to death. He contends that he should not stand

convicted for a crime that he could not stop himself from

committing. 2


     2 Mims makes a passing argument that his convictions should be vacated
and the matter remanded “for a new competency evaluation and, if appropriate

                                     3
      We evaluate the sufficiency of evidence as a matter of federal

due process under the Fourteenth Amendment to the United States

Constitution by determining whether a rational trier of fact could

have found the defendant guilty beyond a reasonable doubt. See

Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt 2781, 61 LE2d 560)

(1979). In conducting that evaluation, “[i]t is not the job of this Court

to weigh the evidence on appeal or resolve conflicts in trial testimony

but rather to examine the evidence in the light most favorable to the

verdict[.]” Browder v. State, 294 Ga. 188, 191 (1) (751 SE2d 354)

(2013) (citation and punctuation omitted).

      A rational trier of fact could have rejected Mims’s assertion

that he was not in control of his own actions, as well as any

associated claims that he was acting in self-defense or with an



thereafter, a new trial.” But Mims did not list the competency issue as an
enumeration of error, and he may not make arguments to expand his sole
enumeration of error related to the sufficiency of the evidence. See Wallace v.
State, 303 Ga. 34, 37-38 (2) (810 SE2d 93) (2018) (“[A]n appealing party may
not use its brief to expand its enumeration of errors by arguing the
incorrectness of a trial court ruling not mentioned in the enumeration of
errors.” (citation and punctuation omitted)). Moreover, Mims offers no support
⸺ factual or legal ⸺ for his suggestion that he should receive another
competency evaluation.
                                      4
irresistible passion resulting from serious provocation. See Corley v.

State, 308 Ga. 321, 322 (1) (a) (840 SE2d 391) (2020) (“[Q]uestions

about the existence of justification are for a jury to decide[.]”);

Anderson v. State, 248 Ga. 682, 683 (3) (285 SE2d 533) (1982)

(“Whether or not a provocation, if any, is such a serious provocation

as would be sufficient to excite a sudden, violent, and irresistible

passion in a reasonable person, reducing the offense from murder to

manslaughter, is generally a question for the jury.”). 3 And the

defendant’s testimony, in which he claimed he was justified or

provoked into acting, may itself be considered substantive evidence

of guilt when disbelieved by the jury, as long as some corroborative

evidence exists for the charged offense. See Daughtie v. State, 297

Ga. 261, 263-264 (2) (773 SE2d 263) (2015). Mims does not dispute

that he killed Ortiz-Ramos, and the jury was not required to believe




      3Neither opening statements nor closing arguments at Mims’s trial were
transcribed. But the jury was instructed on voluntary manslaughter and self-
defense, and the verdict form included options to find Mims guilty of voluntary
manslaughter instead of malice murder or felony murder. Because neither
party has raised the issue, we express no opinion as to whether the voluntary
manslaughter charge was required under the facts of this case.
                                      5
his   explanation   as   to   his   culpability.   The   evidence   was

constitutionally sufficient to support Mims’s convictions. We affirm.

      Judgment affirmed. All the Justices concur.




                                    6